ORDER

PER CURIAM.
AND NOW, this 14th day of October, 2005, the Petition for Allowance of Appeal is hereby GRANTED, the order of the Commonwealth Court is VACATED based on 25 P.S. § 3157(a), and this case is REMANDED to the Court of Common Pleas for a hearing on the merits. The trial court is instructed to cumulate such write-in ballots cast in the primary election as are in accordance with 25 P.S §§ 3062, 3063, 3155, Appeal of McCracken, 370 Pa. 562, 88 A.2d 787 (1952), and Dayhoff v. Weaver, 808 A.2d 1002,1011 (Pa.Cmwlth.2002). Jurisdiction relinquished.